Detailed Action
1. 	This Office Action is in response to the Applicants’ communication filed on 08/24/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	 Applicant’s claim for the benefit of a Continuation of application 16/743,854 under 35 U.S.C. 119(e) or 120, and 37 CFR 1.78 is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

5.	Claims 1, 8, 14 and 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17 and 20 respectively of U.S. Patent No. 11,102,617 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims  includes many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims. Accordingly, allowing the broader instant claims could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

Claim 1
	Patent Claim 1 renders the instant claim 1 limitations obvious or anticipates the limitations of instant claim 1 as follows:
	a mesh network comprising a plurality of nodes distributed throughout a physical space, the plurality of nodes being configured to emit locational signals comprising a time to live value initialized at zero (lines 57-67 of col. 19 and lines 1-3 of col. 20); 
a navigation device comprising (line 6 of col. 20): 
a receiver configured to receive locational signals (lines 7-10 of col. 20); 
a memory storing a program (lines 11 of col. 20); and 
a processor in communication with the receiver and configured to execute the program to (lines 12-13 of col. 20): 
access a map of the physical space comprising locations of the plurality of nodes (line 14 of col. 20),
calculate a position of the navigation device in the physical space from locational signal received by the navigation device (lines 15-17 of col. 20), and 
determine a routing instruction from the position of the navigation device to a destination based on the position of the navigation device and the map of the physical space (lines 18-21 of col. 20).

Claim 8
	Patent Claim 11 renders the instant claim 8 limitations obvious or anticipates the limitations of instant claim 8 as follows:
a tracking device disposed at a position in the physical space, the tracking device comprising a transmitter configured to transmit a beacon signal that identifies the tracking device, the beacon signal comprising a time to live value initialized at zero (lines 3-7 of col. 21); 
a mesh network comprising a plurality of nodes distributed throughout the physical space, the nodes of the plurality of nodes being configured to receive the beacon signal (lines 8-17 of col. 21);
a memory storing a program (line 21 of col. 21); and 
a processor in communication with the mesh network and the memory, the processor being configured to execute the program to identify the position of the tracking device by retrieving data transmissions from the plurality of nodes that indicate when the nodes of the plurality of nodes have been in a communication range of the tracking device (lines 22-28 of col. 11).

Claim 14
	Patent Claim 17 renders the instant claim 14 limitations obvious or anticipates the limitations of instant claim 14 as follows:
a method for navigation within a physical space comprising: 
emitting locational signals from a plurality of nodes of a mesh network, the locational signals comprising time to live values initialized at zero, wherein the locational signals identify the nodes of the plurality of nodes (lines 3-13 of col. 22); 
receiving locational signals at a navigation device (lines 14-17 of col. 22); 
calculating a spatial position of the navigational device from the locational signals and a map of locations of the plurality of nodes; and determining a routing instruction from the spatial position of the navigational device to a selected destination in the physical space (lines 18-23 of col. 22).

Claim 18
	Patent Claim 20 renders the instant claim 18 limitations obvious or anticipates the limitations of instant claim 18 as follows:
	emitting a beacon signal from a tracking device at a location in the physical space, the beacon signal comprising a time to live value initialized at zero (lines 43-45 of col. 22); 
receiving the beacon signal at one or more nodes of a plurality of nodes of a mesh network within the physical space (lines 46-48 of col. 22); 
communicating an identity of the one or more nodes to a processor (lines 49-51 of col. 22); and
determining a spatial position of the tracking device by the processor from the identity of the one or more nodes and a map of the mesh network (lines 52-57 of col. 22).

5.1.	The fact that the dependent claims 3-16 are not discussed in details here is due to the following reasons: the instant dependent claims not rendered obvious by the patented dependent claims might prematurely indicate that those instant dependent claims are the only allowable subject matters; filing terminal disclaimer, TD, would overcome the Obviousness type Double Patenting ODP rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP rejection will still be applicable to the amended claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mendelson Patent No.: US 9,204,257 B1 in view of Park et al. Pub. No.: US 2008/0137556 A1 and  Piersol et al. Pub. No.: US 2009/0088182 A1.


Claim 1
Mendelson discloses a navigation system (fig. 1-3, 11 & 13) comprising:
a mesh network (fig. 13, lines 31-34 of col. 61) comprising a plurality of nodes (102s in fig. 1, 11 & 13)  distributed throughout a physical space (102 in fig. 1; see 106 in fig. 13), wherein the plurality of nodes being configured to emit a plurality of locational signals from a plurality of emitting nodes (105-102-303 in fig. 4; RF beacons in lines 50-55 & 60-67 of col. 53), and 
a map (200 in fig. 2, 9 & 11) of the physical space comprising the locations of the plurality of nodes (see 102 in fig. 2, 4 & 11); 
a navigation device (101 in fig. 1-3 & 9) comprising: 
a receiver (101 in fig. 3 would include a receiver or an antenna to receive RF or Wi-Fi beacons in lines 45-67 of col. 54) configured to receive a locational signal transmitted (lines 45-67 of col. 54, upon receiving a broadcast beacon signal, the application will determine if the received beacon signal is associated with any known location) by a respective emitting node of the plurality of nodes (102 in fig. 2, 4 & 11) in a communication range of the navigation device (the location of beacon signal receiving device such as a cellular phone 101 can be determined based upon a close proximity to one or more of RF beacons in line 60-67 of col. 53); 
a memory storing a program (101 in fig. 3; application installed on the cellular phone 101 in fig. 3 and lines 48-52 of col. 54; 200 in fig. 2, 305 in fig. 3, 1106 in fig. 10 1111 in fig. 11); and 
a processor (101 in fig. 1-3 would include at least typical processor to perform the functions of 200, 302, 305 in fig. 3) in communication with the receiver and configured to execute the program to access the map of the physical space (200 in fig. 4 and lines 45-67 of col. 54), 
calculate a position of the navigation device in the physical space from the locational signal received by the navigation device (303 in fig. 4; the location of the user of cellular phone 102 is determined to be in a proximity of the identified beacon 102 transmitting the received beacon signal in lines 55-67 of col. 54), and 
determine a routing instruction from the position of the navigation device to a destination based on the position of the navigation device and the map of the physical space (101-305 in fig. 4; a location is then identified and displayed on an associated indoor map in lines 64-67 of col. 54; lines 10-14 & 34-39 of col. 55; see destination in lines 41-54 of col. 7).
	Although Mendelson does not explicitly show: “a mesh network signal including a time to live value initialized at zero; wherein the plurality of locational signals identify the plurality of nodes”, the claim limitation is considered obvious by the following rationales.
	Firstly, “a mesh network signal including a time to live value initialized at zero” is considered obvious by the rationales found in Park. In particular, Park teaches a multi-hop mesh network (fig. 1 and par. 0045), TTL field in fig. 2B, and TTL filed value at 0 (fig. 7 and par. 0100).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indoor and outdoor mapping and navigation utilizing RF Bluetooth beacons of Mendelson by providing multi-hop mesh wireless network as taught in Park. Such a modification would have included a multi-hop mesh wireless network to relay packets via infrastructure network interface and ad hoc network interface so that the dead zones could be covered without increasing the cost of a wireless terminal as suggested in par. 0018-0019 of Park.
	Secondly, to consider the obviousness of the claim limitation “wherein the plurality of locational signals identify the plurality of nodes”, recall that Mendelson explains ID coded beacon (lines 11-14 & 43-48 of col. 8; see ID code in Table of Col. 22), and Park teaches a packet including source IP address and destination address (fig. 2B and 6A). As claim does not specifically define what involved or required in location signals identifying the plurality of nodes, the ID coded beacon in Mendelson in view of Park would have rendered the claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, Piersol teaches creating geographic code (404 in fig. 4), inserting the geographic code into beacon (406 in fig. 4), and broadcasting beacon (408 in fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indoor and outdoor mapping and navigation utilizing RF Bluetooth beacons of Mendelson  in view of Park by providing geographic tagging of network access points as taught in Piersol to obtain the claimed invention as specified in the claim. Such a modification would have identified a user location without requiring MAC address of an access point but with an encoded SSID so that the location of the user could be identified to a level of precision of the transmission range of the access point as suggested in par. 0007-0008 of Piersol.



Claim 2
Mendelson, in view of Park and Piersol, discloses the navigation system of claim 1, wherein the navigation device further comprises a user interface (Mendelson, 200 in fig. 4; user downloads facility and area map via an interface) in communication with the processor and configured to provide the routing instruction (Mendelson, 101-305 in fig. 4; and thus, the combined prior art reads on the claim).

Claim 3
Mendelson, in view of Park and Piersol, discloses the navigation system of claim 1, wherein the processor is also configured to execute the program to update the position of the navigation device and the routing instruction as the navigation device moves through the physical space (Mendelson, fig. 5, lines 48-53 of col. 55, detecting user in and out of zone is updating user’s movement; updating waypoints in real time in lines 19-21 of col. 18; see routing instructions or routing table in fig. 6-9 of Park; accordingly, the combined prior art renders the claim obvious).

Claim 4
Mendelson, in view of Park and Piersol, discloses the navigation system of claim 1, wherein the mesh network prevents locational signals from being relayed by the plurality of nodes after locational signals are emitted because the time to live value is set to zero of the locational signals is set to zero (Mendelson, mesh network fig. 13 and beacon or ID coded signals in lines 11-14 & 43-48 of col. 8; see ID code in Table of Col. 22; Park, relay packets in fig. 6-9 and TTL = 0 in 728 of fig. 7; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 5
Mendelson, in view of Park and Piersol, discloses the navigation system of claim 1, wherein locational signals comprises data indicating a position of a node from where they were emitted (Mendelson, Table in col. 22; Piersol, Latitude 322 and Longitude 324 in fig. 3; see geographic code in fig. 4-9; therefore, the combined prior meets the requirement in the claim).

Claim 6
Mendelson, in view of Park and Piersol, discloses the navigation system of claim 1, wherein the navigation device further comprises a transmitter (Mendelson, a mobile cellular phone 101 in fig. 1-13 would include an antenna for cellular, Wi-Fi and RF Bluetooth in lines 35-42 of col. 53) configured to transmit a positional signal identifying the position of the navigation device and the plurality of nodes are configured to receive the positional signal when in a reception range of the navigation device (Mendelson, lines 65-67 of col. 53; Piersol, fig. 4-9; accordingly, the combined prior art renders the claim obvious).

Claim 7
Mendelson, in view of Park and Piersol, discloses the navigation system of claim 1, further comprising: 
a tracking memory storing a tracking program (Mendelson, fig. 8-9, mobile cellular phone having indoor guide & mapping navigation program 200); and 
a tracking processor (Mendelson, 101 and 102 in fig. 11) in communication with the mesh network  (fig. 13 of Mendelson,) and configured to execute the tracking program to identify the position of the navigational device by retrieving data transmissions from the plurality of nodes that indicate when the nodes of the plurality of nodes have been in a range of the navigational device (Mendelson, Table in col. 22; lines 65-67 of col. 53 and lines 1-2 of col. 54, the precise location of receiving device can be determined based upon an identified beacon ID and a signal strength from the detected beacon or beacons, 102 in fig. 4; Park, fig. 6-9 for routing; Piersol, see fig. 2 in view fig. 4-9 to determine location in step 914 in fig. 9; for these reasons, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale G).

Claim 8
Mendelson discloses a system for tracking a device (101 in fig. 1-3 & 13) in a physical space (101 locating among 102 in 200 in fig. 2) comprising:
a tracking device (101 in fig. 1-3 & 13) disposed at a position in the physical space (101 in fig. 1-3 locates among 102 as depicted in 200 in fig. 2), the tracking device comprising a transmitter (the cellular mobile phone 101 can include an antenna for transmitting a cellular signal, Wi-Fi signal and RF Bluetooth signal in lines 35-42 of col. 53) configured to transmit a notification signal that identifies the tracking device (lines 30-35 of col. 54; the cellular phone 101 can transmit a notification signal or message indicating that the cellular phone 101 is in a region proximate to the RF beacon 102), the beacon signal (ID coded beacon in lines 11-14 & 43-48 of col. 8; see ID code in Table of Col. 22); 
a mesh network (fig. 13 and see lines 31-34 of col. 61) comprising a plurality of nodes (102 in fig. 1-3 & 13) distributed throughout the physical space (200 in fig. 2 & 9), the nodes of the plurality of nodes being configured to receive the beacon signal (lines 30-35 of col. 54);
 a map of the physical space comprising locations of the nodes of the plurality of nodes (200 in fig. 2 & 4); 
wherein the tracking device comprises a memory storing a program (101 in fig. 3; application installed on the cellular phone 101 in fig. 3 and lines 48-52 of col. 54; 200 in fig. 2, 305 in fig. 3, 1106 in fig. 10 1111 in fig. 11); and 
a processor (101 in fig. 1-3 would include at least typical processor to perform the functions of 200, 302, 305 in fig. 3) in communication with the node network and the memory (in fig. 2, 9 & 11, a mobile cellular phone would include at least a typical memory), the processor being configured to execute the program to identify the position of the tracking device (303 in fig. 4; the location of the user of cellular phone 102 is determined to be in a proximity of the identified beacon 102 transmitting the received beacon signal in lines 55-67 of col. 54) by retrieving data transmissions from the plurality of nodes that indicate when the nodes of the plurality of nodes are in the range of the tracking device (200, 100-102 in fig. 4; lines 45-67 in col. 54; upon receiving a broadcast beacon signal, the application will determine if the received beacon signal is associated with any beacons included in the list of known beacons, i.e., comparing with known beacons could be said that retrieving to determine the location).
Although Mendelson does not explicitly show: “to transmit a beacon signal that identifies the tracking device, the beacon signal comprising a time to live value initialized at zero”, the claim limitation is considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “a beacon signal comprising a time to live value initialized at zero”, recall that Mendelson teaches ID coded beacon (lines 11-14 & 43-48 of col. 8; see ID code in Table of Col. 22). In particular, Park teaches TTL field in fig. 2B and TTL filed value at 0 (fig. 7 and par. 0100).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indoor and outdoor mapping and navigation utilizing RF Bluetooth beacons of Mendelson by providing multi-hop mesh wireless network as taught in Park. Such a modification would have included a multi-hop mesh wireless network to relay packets via infrastructure network interface and ad hoc network interface so that the dead zones could be covered without increasing the cost of a wireless terminal as suggested in par. 0018-0019 of Park.
	Secondly, to consider the obviousness of the claim limitation “to transmit a beacon signal that identifies the tracking device”, recall that Mendelson explains ID coded beacon (lines 11-14 & 43-48 of col. 8; see ID code in Table of Col. 22), and Park teaches a packet including source IP address and destination address (fig. 2B and 6A). As claim does not specifically define what involved or required in beacon signal identifying the tracking device, the ID coded beacon in Mendelson in view of IP address in the packet of Park would have rendered the claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, Piersol teaches creating geographic code (404 in fig. 4), inserting the geographic code into beacon (406 in fig. 4), and broadcasting beacon (408 in fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indoor and outdoor mapping and navigation utilizing RF Bluetooth beacons of Mendelson  in view of Park by providing geographic tagging of network access points as taught in Piersol to obtain the claimed invention as specified in the claim. Such a modification would have identified a user location without requiring MAC address of an access point but with an encoded SSID so that the location of the user could be identified to a level of precision of the transmission range of the access point as suggested in par. 0007-0008 of Piersol.

Claim 9
Mendelson, in view of Park and Piersol, discloses the system of claim 8, wherein the plurality of nodes comprises a plurality of memory nodes (Park, wireless terminal 104, 102 and mesh router 101 in fig. 1), each memory node (Park, fig. 5A in view of mesh router) being configured to store a historical data (Park, virtual link information table 509 in fig. 5B) set identifying time periods (Park, fig. 3B, 6A & 6B, source IP, HOP are historical data and TTL or HOP count are time periods)  when the memory node has been in the communication range of the tracking device (Park, fig. 5B in view of fig. 4A-B; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplary Rationale F) .

Claim 12
Mendelson, in view of Park and Piersol, discloses the system of claim 8, wherein the mesh network prevents the beacon signal from being relayed by the plurality of nodes after the beacon signal is transmitted by the tracking device (Mendelson, beacon in fig. 13; Piersol, beacon in fig. 4; Park, TTL in fig. 2B and fig. 7 depicts that TTL can be designated to prevent from delaying when TTL value is zero or HOP count is zero in S708 in fig. 7; therefore, the combined prior art render the claim obvious).

Claim 13
Mendelson, in view of Park and Piersol, discloses the system of claim 8, wherein the tracking device further comprises: 
a receiver (Mendelson, 101 in fig. 1-3 includes a receiver to receive beacons transmitted from 102 in fig. 1-2) configured to receive locational signals emitted by the plurality of nodes (105 in fig. 4 of Mendelson); 
a navigation memory storing a tracking program (Mendelson, indoor map 200 in fig. 2 and lines 51-67 of col. 53; navigation heading 305, i.e., a tracking program, in fig. 3 for tracking user’s movement in accordance with algorithm depicted in fig. 4; local tracking 1106 in fig. 10 and Search and Find 1111 in fig. 11 are tracking programs); and 
a navigation processor (fig. 2-3, 8-9 & 11 of Mendelson) in communication with the receiver and configured to execute a navigation program to: 
access a map of the physical space comprising locations of the plurality of nodes  (Mendelson, 200 in fig. 4),
calculate the position of the tracking device in the physical space from the locational signal received by the tracking device (Mendelson, 302 or 105-102-303 in fig. 4), and 
determine a routing instruction from the position of the tracking device to a destination based on the position of the tracking device and the map of the physical space (Mendelson, 305 in fig. 4; Park, source IP, destination IP and hop count in fig. 6A; accordingly, the combined prior art renders the claim obvious).

Claim 14
	Claim 14 is a method claim corresponding to a system claim 1. All of the limitations of claim 14 are found reciting the same scopes of the respective limitations in claim 1. Accordingly, claim 14 can be considered obvious by the same rationales applied in the rejection to claim 1 set forth above.

Claim 15
Mendelson, in view of Park and Piersol, discloses the method of claim 14, further comprising providing the routing instruction through an interface of the navigational device (Mendelson, 200 in fig. 4; user downloads facility and area map via an interface; and thus, the combined prior art reads on the claim).

Claim 16
Mendelson, in view of Park and Piersol, discloses the method of claim 14, further comprising updating the spatial position of the navigation device and the routing instruction as the navigation device moves through the physical space (Mendelson, fig. 5, lines 48-53 of col. 55, detecting user in and out of zone is updating user’s movement; updating waypoints in real time in lines 19-21 of col. 18; Park, updating a virtual link in 12 in 509 of fig. 5B; see routing table in fig. 6A-B, 7B & 8B; accordingly, the combined prior art renders the claim obvious).

Claim 17
Mendelson, in view of Park and Piersol, discloses the method of claim 14, further comprising tracking the spatial position of the navigation device in the physical space as it moves through the physical space (Mendelson, Table in col. 22; lines 65-67 of col. 53 and lines 1-2 of col. 54, the precise location of receiving device can be determined based upon an identified beacon ID and a signal strength from the detected beacon or beacons, 102 in fig. 4; Park, fig. 6-9 for routing; Piersol, see fig. 2 in view fig. 4-9 to determine location in step 914 in fig. 9; for these reasons, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale G).

Claim 18
 Mendelson discloses a method (fig. 1-13) for navigation within a physical space (see 200 in fig. 2 & 9) comprising:
emitting a beacon signal from a tracking device at a location in the physical space  (102 in fig. 2 & 9 emits RF beacons as explained in lines 50-55 & 60-67 of col. 53); 
receiving the beacon signal at one or more nodes of a plurality of nodes (101 in fig. 1-3 & 13)  of a mesh network within the physical space (105-102-303 in fig. 4; lines 45-67 of col. 54, upon receiving a broadcast beacon signal, the application will determine if the received beacon signal is associated with any known location); and
determining a spatial position of the tracking device by the processor from the identity of the one or more nodes and a map of the mesh network (101-305 in fig. 4; a location is then identified and displayed on an associated indoor map in lines 64-67 of col. 54; lines 10-14 & 34-39 of col. 55; see destination in lines 41-54 of col. 7).
Although Mendelson does not explicitly show: “the beacon signal comprising a time to live value initialized at zero; and communicating an identity of the one or more nodes to a processor”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “the beacon signal comprising a time to live value initialized at zero”, recall that Mendelson teaches ID coded beacon (lines 11-14 & 43-48 of col. 8; see ID code in Table of Col. 22). In particular, Park teaches TTL field in fig. 2B and TTL filed value at 0 (fig. 7 and par. 0100).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indoor and outdoor mapping and navigation utilizing RF Bluetooth beacons of Mendelson by providing multi-hop mesh wireless network as taught in Park. Such a modification would have included a multi-hop mesh wireless network to relay packets via infrastructure network interface and ad hoc network interface so that the dead zones could be covered without increasing the cost of a wireless terminal as suggested in par. 0018-0019 of Park.
	Secondly, to consider the obviousness of the claim limitation “communicating an identity of the one or more nodes to a processor”, recall that Mendelson explains ID coded beacon (lines 11-14 & 43-48 of col. 8; see ID code in Table of Col. 22), and Park teaches a packet including source IP address and destination address (fig. 2B and 6A). As claim does not specifically define what involved or required in beacon signal identifying the tracking device, the ID coded beacon in Mendelson in view of IP address in the packet of Park would have rendered the claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, Piersol teaches creating geographic code (404 in fig. 4), inserting the geographic code into beacon (406 in fig. 4), and broadcasting beacon (408 in fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indoor and outdoor mapping and navigation utilizing RF Bluetooth beacons of Mendelson  in view of Park by providing geographic tagging of network access points as taught in Piersol to obtain the claimed invention as specified in the claim. Such a modification would have identified a user location without requiring MAC address of an access point but with an encoded SSID so that the location of the user could be identified to a level of precision of the transmission range of the access point as suggested in par. 0007-0008 of Piersol.

Claim 19
Mendelson, in view of Park and Piersol, discloses the method of claim 18, further comprising updating the spatial position of the tracking device as the tracking device moves through the physical space (Mendelson, fig. 5, lines 48-53 of col. 55, detecting user in and out of zone is updating user’s movement; updating waypoints in real time in lines 19-21 of col. 18; Park, updating a virtual link in 12 in 509 of fig. 5B; see routing table in fig. 6A-B, 7B & 8B; accordingly, the combined prior art renders the claim obvious).

Claim 20
Mendelson, in view of Park and Piersol, discloses the method of claim 19, further comprising providing a routing instruction to a destination based on the spatial position of the tracking device and the map (Mendelson, a location is then identified and displayed on an associated indoor map in lines 64-67 of col. 54; lines 10-14 & 34-39 of col. 55; see destination in lines 41-54 of col. 7; Park, fig. 6A-B, routing instruction having source IP address and destination IP address, next HOP, TTL; therefore, the combined prior art reads on the claim).

Allowable Subject Matter
9.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643